   Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 1 of 14

EXHIBIT A
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 2 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 3 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 4 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 5 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 6 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 7 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 8 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 9 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 10 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 11 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 12 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 13 of 14
Case 20-10285   Doc 37-2   Filed 08/31/20   Entered 08/31/20 15:50:07   Page 14 of 14
